Citation Nr: 1125616	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-22 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for thoracolumbar arthritis at L5-S1 with sclerosis.

2.  Entitlement to a compensable rating for residuals of an injury to the great toe of the right foot. 

3.  Entitlement to a compensable rating for carpal tunnel syndrome of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from April 1981 to December 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was remanded by the Board in March 2009 for further development.  In pertinent part, the Board directed that the RO obtain outstanding treatment records, and conduct VA examinations with respect to the issue on appeal.  The VA examination was conducted in April 2009, and the records were obtained in September 2009, November 2009, and February 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2009 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to the April 2010 Supplemental Statement of the Case, which is the most recent one issued, additional evidence was submitted by the Veteran.  However, the Veteran also indicted in an April 2011 statement that she wished to waiver her right to RO consideration of this evidence prior to the Board's review.  Accordingly, appellate adjudication may proceed.

The issues of entitlement to a compensable rating for residuals of an injury of the right great toe and entitlement to a compensable rating for carpal tunnel syndrome of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.






FINDING OF FACT

The Veteran's thoracolumbar arthritis at L5-S1 with sclerosis is manifested by pain, with forward flexion to 80 degrees or more, and with no additional functional impairment or associated neurological abnormalities.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for thoracolumbar arthritis at L5-S1 with sclerosis have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in January 2004, March 2006 and March 2009.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, appropriate examinations have been conducted and available service records have been obtained.  The VA examinations were adequate; the examiners reviewed the history, established clinical findings and presented reasons for the opinions.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d). 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

In the June 2004 rating decision, the RO granted service connection and assigned an initial 10 percent rating for arthritis of the thoracolumbar spin at L5-S1 with sclerosis, under Diagnostic Code 5010-5242, January 1, 2004.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (here, 5010 for traumatic arthritis) requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen (here, 5242 for degenerative arthritis of the spine).  See 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 specifies that arthritis due to trauma substantiated by X-ray findings will be rated as degenerative arthritis (Diagnostic Code 5003).  Diagnostic Code 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Thus, arthritis of the thoracolumbar spine is rated based on limitation of motion under Diagnostic Code 5242. 

Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a 10 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating requires that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2).

The February 2004 VA examination report notes that the Veteran reported daily back pain rating at an average of 7.  She stated her pain is usually an aching sensation but also has shooting pains in her lower left extremity.  She has flare-ups which are characterized as a pinching sensation in her back.  Precipitating factors include working in her yard or shampooing the carpets.  They usually last 15-20 minutes, but have lasted up to a day, and are relieved by heat packs.  She uses a brace for lifting, but denied using a cane.  She denied being inhibited from daily activity secondary to her back pain.  Physical examination revealed a normal gait without any ambulatory aids.  The lumbar spine was symmetrical with normal curvature and no tenderness to palpation along the spinous processes.  Forward flexion was 90 degrees, and extension 30 degrees without pain, fatigue or weakness.  Right lateral and left lateral motion elicited pain, but no weakness or fatigability.  Right lateral motion was 45 degrees, left lateral motion was 50 degrees, right rotation was 90 degrees without pain, fatigue or weakness, and left rotation was 90 degrees without pain, fatigue or weakness.  No focus motor or sensory deficits with motor strength being 5/5 throughout all muscle groups.  Sensation was normal with pinprick ad vibration throughout.

Private treatment records of August 2004 show the Veteran was treated for lumbago of a 4/10.  Flexion was to 80 degrees.  It was noted she had decreased range of motion.  Hyperflexion was within normal limits.  VA outpatient treatment records show the Veteran was seen for back pain in September 2004.  VA treatment records of March 2007 note back pain for 5 years.  The Veteran reported sitting in a car or plane hurts, and if she sits more than she stands it also hurts.  She denied having to lie down during the day.  In April 2007, she was noted to have chronic back pain.  

The Veteran was afforded another VA examination in April 2009.  At the time, the Veteran reported she had persistent pain and limited bending.  She also reported urinary incontinence.  She reported decreased motion, stiffness and pain.  The pain is mainly in the midline lower back with bending or working in the yard.  The pain is of an aching nature and of moderate severity.  The frequency is one to six times per week with duration of hours.  She denied any flare-ups and any incapacitating episodes.  She is able to walk more than 1/4 mile but less than a mile.  

Physical examination revealed a symmetric normal spine.  Posture was normal.  There were no abnormal spinal curvatures and no ankylosis.  There was spasm, guarding, tenderness and pain with motion on the right side muscles of the thoracic sacrospinalis.  There was no atrophy or weakness on either side, and no spasm, guarding or tenderness to the left.  There was pain on motion to the left.  Sensory examination showed upper and lower extremities vibration, pinprick, light touch, and position sense were all 2/2 on both sides.  Knee jerk was hyperactive bilaterally, and ankle jerk and Babinski were normal bilaterally.  Range of motion was flexion to 90 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  Additional loss of motion was noted with repetitive use due to pain.  Range of motion after three repetitions was noted to be flexion to 80 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  Lasegue 's and Waddell's signs were negative.  It was noted the appellant was employed and had only lost time from work due to medical appointments.  

X-rays showed spine alignment to be normal; vertebral body height and disk spaces were normal; bone mineralization was normal; facets were normal; and there were no fractures.  The impression was a normal exam.  An MRI showed uncovertebral joint arthropathy without spinal canal compromise.  The examiner noted the Veteran specifically denied any instances in the last 12 months of severe exacerbations of lumbago and she denied missing any work in the last 12 months for incapacitating episodes.  Therefore, the examiner stated, her flareups seem to cause functional limitations with exercise and recreation but do not seem to cause significant functional limitations.  

Based on the evidence as noted above, which reflect and include the Veteran's contentions regarding symptomatology, the Board concludes that there is no basis to assign a higher rating than 10 percent.  The current evaluation contemplates pain on motion and flexion greater than 60 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such findings are not noted in the record.

The Veteran's statements concerning her lumbar spine disability have remained consistent throughout the appeal, and the Board finds them credible.  As noted, she reported to a February 2004 VA examiner that she has daily back pain rating at an average of 7 which is usually an aching sensation but with shooting pains in her lower left extremity.  Flare-ups which are characterized as a pinching sensation in her back lasting 15-20 minutes and up to a day with precipitating factors including working in her yard or shampooing the carpets.  She uses a brace for lifting, but denied using a cane.  She reported to an April 2009 VA examiner that she has almost daily pain that lasts hours and denied any flare-ups.  In a letter of June 2010, the Veteran reported daily pain which worsens with sitting or standing for long periods of time.  She stated she has limited bending in order to avoid additional pain and discomfort and that she experiences random muscle spasms, pain and some popping.  In sum, the Veteran contends that her back disability causes constant pain that increases with activity, including, sitting, standing, and bending.

Regarding clinical findings, the report of VA examination in February 2004 reveals that posture, head position, and gait were normal; the spine appeared symmetric; there were no spasms, no atrophy, no guarding, no weakness, tenderness, or pain with motion.  Forward flexion was 90 degrees, and extension 30 degrees without pain, fatigue or weakness.  Right lateral and left lateral motion elicited pain, but no weakness or fatigability.  Right lateral motion was 45 degrees, left lateral motion was 50 degrees, right rotation was 90 degrees without pain, fatigue or weakness, and left rotation was 90 degrees without pain, fatigue or weakness.  The Board notes this amounts to a combined range of motion of 395 degrees.  At the April 2009 VA examination range of motion was flexion to 90 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral lateral rotation to 30 degrees.  The combined range of motion was 230 degrees.  After three repetitions range of motion decreased only as to flexion to 80 degrees.  The combined range of motion after three repetitions was 220 degrees.  The spine was noted to be normal in appearance was symmetric, and posture was normal; here was no abnormal spinal curvature and muscle strength and sensory examination was normal.  While there was some spasm, guarding and tenderness of the right side muscles and pain with motion bilaterally this was noted not to be severe enough to be responsible for abnormal gait or abnormal spinal contour.  

As shown above, the Veteran's range of motion is almost normal.  Her combined range of motion is well above the 120 degrees contemplated for a 20 percent rating.  Moreover, the clinical evidence establishes that she is not additionally limited by pain, weakness, fatigue, or incoordination, beyond the measured ranges.  Neither the lay nor medical evidence suggests that she is functionally limited to 60 degrees of flexion or less.

In addition, while there is a clinical report of muscle spasms, the muscle spasms and guarding were clinically found not to be severe enough to be responsible for abnormal gait, which was not found, or abnormal spinal contour.  In sum, the specific criteria for a 20 percent rating are not met in this case.

While the Veteran clearly believes she is entitled to a higher rating, and she is competent to report and describe her symptoms, her symptomatology warrants a higher rating, and neither the lay nor the medical evidence supports one.  Constant pain, as described by the Veteran as her primary complaint, is certainly a component of disability, and has been considered.  However, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of constant pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment in terms of lost range of motion that would warrant a higher rating than currently assigned.

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracolumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment, and none of the range of motion testing of record indicates that the range of motion was reduced due to functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207.

The Board has also considered whether there are any objective neurological abnormalities associated with the Veteran's back disability; however, while the Veteran has complained of shooting pains down her lower extremity, clinical evaluation at the February 2004 and April 2009 VA examinations regarding lower extremity strength, sensation, and reflexes does not demonstrate such abnormalities.  While urinary incontinence has been reported, service connection is already in effect for stress incontinence and bladder issues and as such, incontinence cannot be the basis for an increased rating for the back disability.

There is no evidence in the record that the Veteran's lumbar spine arthritis constitutes intervertebral disc syndrome.  To that end, there has been made no assertion, and the record does not reflect, instances of incapacitating episodes requiring bed rest prescribed by a physician or treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

In sum, the Veteran's service-connected thoracolumbar spine disability is manifested by constant pain, as well as spasms and guarding and pain on motion, but with essentially normal range of motion, and without an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.   Such symptomatology is entirely contemplated by the 10 percent disability rating assigned, and the criteria for a higher rating are not met.  None of the criteria for ratings above 20 percent are met, and it cannot be said that the Veteran's disability picture more nearly approximates that contemplated for the 20 percent rating, or any higher rating.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

Here, the disability has not significantly changed.  Most pertinent in this regard, there is no point in time in which the criteria for a rating higher than 10 percent are met.  As such, a uniform 10 percent evaluation is warranted.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule is less than desired by the Veteran is owed entirely to the degree of symptomatology shown, and not to any failure to consider her specific symptomatology.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating greater than 10 percent for thoracolumbar arthritis at L5-S1 with sclerosis is denied.


REMAND

The Veteran seeks compensable evaluations for residuals of an injury of the right great toe and carpal tunnel syndrome (CTS) of the right wrist.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding these issues.

In regard to the right great toe, at a VA examination of April 2009 the Veteran reported her great toe condition was stable and the response to current treatment was good.  Treatment consisted of applying heat, using orthotics and rubbing the toe.  There were no reports of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  She reported pain while standing and walking.  The pain was on the first metatarsophalangeal (MTP) joint.  She denied any flare-ups.  She reported she is able to walk more than a quarter mile but less than a mile.  In a June 2010 letter, she stated that she has persistent daily pain with residual nerve damage.  She stated that with the summer and wearing sandals, she has nerve issues of the right great toe and the ball of the foot.  She further stated that she was scheduled to see a podiatrist at the end of June 2010 for a recent flare-up and to make sure she did not have any fractures of the right foot.  

Reading the June 2010 in the light most favorable to the Veteran, the Board finds that she appears to be stating that the condition of the right great toe disability has worsened.  Indeed, while she did not report any neurological symptoms at the April 2009 VA examination, she now asserts that they exist.  VA's duty to assist requires obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran is now claiming her disability is worse, a new examination is needed.

Moreover, the Veteran has stated she was to see a podiatrist in June 2010 to assess the condition of her right great toe.  These records have not been associated with the claim file.  The Board finds that the records are relevant to the claim and they need to be obtained and associated with the claim file.

In regard to the claim for an increased evaluation for CTS of the right wrist, the Board notes the Veteran was afforded a VA examination in April 2009.  At the time, she was diagnosed with old right CTS, resolved, no concrete evidence of current ongoing CTS.  However, the examination noted that the Veteran was a no-show for a scheduled electromyelogram (EMG) to evaluate for recurrent CTS.  

A review of the claim file does not show when the Veteran was scheduled for the EMG and when or if she was notified of the same.  Therefore, the Board cannot be certain that the Veteran knew of the appointment.

The Board further notes that the Veteran has not offered an explanation for missing the appointment and that she admits to having missed the same.  Indeed, in the June 2010 letter she noted she had missed the appointment.  The provisions of 38 C.F.R. § 3.655 which state that if a veteran fails to report for a scheduled examination in conjunction with a claim for an increase, the claim shall be denied.  However, in the instant case, the Veteran showed up for the VA examination, but appears to have failed to show up for one additional test.  As such, the Veteran did not fail to show up in its entirety.  Moreover, the Board cannot be certain that the Veteran knew the time and place of the EMG as there is no record in the claim file showing when the Veteran was scheduled for the EMG or any notification of the same.  To ensure due process, the Veteran will be afforded an additional opportunity to appear for an EMG examination to properly assess the CTS of the right wrist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she submit any treatment records relating to her visit to the podiatrist relating to treatment of her right great toe in June 2010 and any other visits thereafter.  In the alternative, ask that she provide the name and address together with a release of information form, of the podiatrist with whom she had the appointment in June 2010.  Thereafter, the RO should obtain any treatment records from June 2010 to the present and associate them with the claim file.  If the records are unavailable, it must clearly be stated on the record and the reason for the unavailability must be provided.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current level of severity of the residuals of an injury of the right great toe and right wrist disability.  The claim folder must be made available to the examiner for their review.

With regard to the right great toe the examiner must determine whether there is any neurological involvement in the right great toe or right foot which is associated with the residuals of an injury to the right great toe.  If such neurological involvement is present, the examiner must state the nerves affected and the severity of the involvement.

The examiner should also note whether the Veteran has undergone a resection of the metatarsal, and whether the disability is of such a severity as to equate to amputation of the right great toe.

With regard to the carpal tunnel syndrome of the right wrist, the examiner must discuss the presence (including degrees) or absence of any incomplete or complete paralysis of the median nerve of the Veteran's right hand.  An EMG must be conducted.  The Veteran should be informed of the time and place of the EMG and the notice must be included in the claim file.  The Veteran should be informed of the provisions of 38 C.F.R. § 3.655 and the consequences of failing to show for the exam.  

With regard to all the claims, the examiner should discuss whether the Veteran's disabilities exhibit weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  Further, the examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or repeatedly over a period of time.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


